Opinion issued August 27, 2009 








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-09-00614-CV
____________

SCOTT COVINGTON, INDIVIDUALLY AND D/B/A THE PIANO
MOVERS, Appellant

V.

AT&T ADVERTISING, L.P., Appellee



On Appeal from the County Civil Court at Law No. 1
Harris County, Texas
Trial Court Cause No. 926617101



MEMORANDUM  OPINION
	Appellant has filed an unopposed motion to dismiss the appeal.  No opinion
has issued.  Accordingly, the motion is granted, and the appeal is dismissed.  Tex. R.
App. P. 42.1(a)(1).
	All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate contemporaneously with the issuance of the judgment in
this case.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Sharp and Massengale.